DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing (figure 11) to facilitate understanding of the invention (specification, p. 5, l. 20; p. 37, l. 18)., however figure 11 is missing from the disclosure. Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “hyidroquinone” rather than “hydroquinone,” and lacks a space from the recitation, “or1,2,3-trihydroxybenzene.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


LibreTexts (“7.11: Oxidative Phosphorylation – Electron Transport Chain,” 08 June 2022) is an evidentiary disclosure in the following rejections. 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 12 recites, “wherein the electron donor compound is an electron donor compound of complex I and an electron donor compound of complex II.” As evidenced by LibreTexts (p. 7.11.1-7.11.2), there is no known shared substrate specific to complex I and complex II. Applicant’s disclosure teaches, “…the method comprises a substrate of complex I and a substrate of complex II,” yet does not indicate any suitable substrate which is a singular donor compound of both complex I and complex II as claimed. Rather, the disclosure teaches, “the substrate of complex I is NADH or NADPH and the substrate of complex II is succinate or FADH2,” ([0073], [0098]). Given that the method requires a non-existing composition or material, the claimed method is not patent eligible as not being one of the four statutory categories. 
 For purposes of examination, it is assumed that claim 12 was intended to recite the electron donor compound is an electron donor compound of complex I or complex II.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. Claim 5 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 recites, “wherein the activity of a component of the electron transport chain or any associated protein thereof is stimulated if there is a decrease in the oxidation of said redox probe… and the activity… is inhibited if there is an increase in the oxidation of said redox probe…” and specifies that the redox probe is an electron donor probe. LibreTexts illustrates the well-known concept that “stimulation,” although not indefinite but broad, indicates a maintained or increased flux of electrons from a redox source (which is oxidized) (LibreTexts, figure 7.11.1, reproduced below). 

    PNG
    media_image1.png
    568
    539
    media_image1.png
    Greyscale

A decrease in oxidation of a redox probe, as recited by claim 5, would indicate to one skilled in the art of an inhibition of the electron transport chain component due to a decrease in electron flux. However, claim 5 limits an invention which would identify a stimulation in the presence of reduced oxidation of said redox probe contrary to the art. Citing from the Pre-Grant Publication US 2020/0271640, the specification recites, “A skilled person in the art can understand that the decrease in oxidation of said redox probe is produced as long as there is an electron donor compound of a component of the electron transport chain or any associated protein thereof, which promotes an electron flux through the electron transport chain that reduces the oxidized components required by the redox probe” ([0082]). 
Given the broadest reasonable interpretation of claim 5 and given that said claim is silent on the essential condition taught by the specification that the activity of a component of the electron transport chain or any associated protein thereof is stimulated if there is a decrease in the oxidation of said redox probe, “as long as there is an electron donor compound of a component of the electron transport chain or any associated protein thereof, which promotes an electron flux through the electron transport chain that reduces the oxidized component required by the redox probe” ([0082]). The  written description fails to enable one of ordinary skill in the art before the effective filing date how to practice the method recited by claim 5 wherein stimulation is indicated without the requirement that there is an electron donor compound of a component of the electron transport chain that reduces the oxidized components required by the redox probe. Further, the specification fails to instruct what “oxidized components required by the redox probe” are. 
Amending claim 5 by incorporating said requirement would not clarify the claim as to be enabled given that the claim specifies the redox probe as being an electron donor rather than an electron acceptor which appears to be required by the description ([0082]): 1. the redox probe is an electron donor (claim 5), 2. said redox probe requires an electron donor to reduce said redox probe, which would make the redox probe an electron acceptor ([0082]), 3. the decrease in oxidation of said redox probe (making the redox probe an electron donor) indicates a stimulation of the activity of a component of the electron transport chain or any associated protein thereof, which is contradicted by the prior art disclosed by LibreTexts as discussed above. Further, incorporating said requirement would render claim 5 inoperable or physically impossible given the contradictory direction of electron transfer and therefore subject to rejection under 35 USC 101 and 35 USC 112(b). 
Claim 12 recites, “wherein the electron donor compound is an electron donor compound of complex I and an electron donor compound of complex II.” As evidenced by LibreTexts (p. 7.11.1-7.11.2), there is no known shared substrate specific to complex I and complex II. Applicant’s disclosure teaches, “…the method comprises a substrate of complex I and a substrate of complex II,” yet does not indicate any suitable substrate which is a singular donor compound of both complex I and complex II as claimed. Rather, the disclosure teaches, “the substrate of complex I is NADH or NADPH and the substrate of complex II is succinate or FADH2,” ([0073], [0098]) and therefore the written description fails to enable one with order skill in the art to practice the claimed method to provide an electron donor compound of complex I and complex II. For purposes of examination, it is assumed that claim 12 was intended to recite the electron donor compound is an electron donor compound of complex I or complex II.

Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are: As discussed above (see 35 USC 112(a) rejection of claim 5),  
Claim 14 recites, “wherein the substrate of complex I is NADH or NADPH, a substrate of complex II is succinate or FADH2…” and claim 13 recites, “wherein the electron donor compound of a component of the electron transport chain or protein associated thereof is a substrate of a component of the electron transport chain or protein associated thereof.” Claims 13-14 limit the electron donor compound as a singular substrate for a singular component of the electron transport chain or protein associated thereof. However, claim 14 recites various electron transport chain components and their respective substrates in combination without reciting, “or,” between each subsequent species indicating that there are numerous substrates (which are specific to different complexes, see claim 14). Claim 14 is rendered indefinite given the disagreement between the requirements of a singular substrate recited by claims 13-14 and the recited numerous substrates of claim 14. For purposes of examination, it is assumed claim 14 was intended to recite, “or,” amongst the substrates recited by claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, 11-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Read et al. (US Patent No. 5,843,696, Iss. 01 December 1998, cited in the IDS filed 01 July 2020), hereinafter Read.
	Regarding claim 1, Read discloses a method for determining the activity of a component of the electron transport chain or any associated protein thereof (mitochondrial electron transfer enzyme complexes [ability] to oxidize a redox indicator) (col. 7, l. 58-60), which comprises: 
(i) putting into contact a sample comprising membranes containing a component of the electron transport chain or any associated protein thereof (enzyme complexes I, III, and IV in the mitochondrial membrane) with a redox probe (NADH) and at least one electron donor compound (NADH) of any of said component or protein in conditions allowing the interaction between said electron donor compound and said corresponding component of the electron transport chain or associated protein thereof present in said sample and between said redox probe and a oxidative phosphorylation component of the electron transport chain (enzyme complexes I, III, and IV in the mitochondrial membrane preparation are able to oxidize NADH to NAD+) (col. 8, l. 4-7; see figure 3); and 
(ii) quantifying the signal obtained due to the oxidation or reduction of said redox probe (The rate of change in NADH concentration is readily monitored spectrophotometrically at 340 nm) (col. 8, l. 13-14).
Regarding claim 4, Read discloses a method wherein step (ii) is performed by a photometric method (monitor changes in the concentration of NADH spectrophotometrically at 340 nm, col. 7, l. 32-33; The rate of change in NADH concentration is readily monitored spectrophotometrically at 340 nm, col. 8, l. 13-14).
Regarding claim 9, Read discloses a method wherein the sample comprises liposomes (microsomes, SMP, col. 10, l. 51) or isolated mitochondrial membranes (preparing a suspension of mitochondrial membranes) (col. 3, l. 11-12).
Regarding claim 11, Read discloses a method wherein the component of the electron transport chain is selected from the group consisting of complex I, complex III, and complex IV (col. 8, l. 5).
Regarding claim 12, Read discloses a method wherein the electron donor compound is an electron donor compound of complex I (enzyme complex I catalyzes the reduction of NADH to NAD+) (col. 4, l. 12-13).
Regarding claim 13, Read discloses a method wherein the electron donor compound of a component of the electron transport chain or protein associated thereof (NADH) is a substrate of a component of the electron transport chain or protein associated thereof (enzyme complex I catalyzes the reduction of NADH to NAD+) (col. 4, l. 12-13).
Regarding claim 14, Read discloses a method wherein the substrate of complex I is NADH (enzyme complex I catalyzes the reduction of NADH to NAD+) (col. 4, l. 12-13).
Regarding claim 15, Read discloses a kit comprising a redox probe (a second redox indicator) and at least one electron donor compound (a first redox indicator) (see claims 25, 36) of a component of the electron transportApplicant (s)Gabriel BARREDA GOMEZ and Egoitz ASTIGARRAGA chain or of a protein associated thereof (a first redox indicator required for activity of the metabolic enzyme system) (see claims 25, 36).
Regarding claim 16, Read discloses a kit further comprising a sample comprising mitochondrial membranes (a mitochondrial membrane suspension) (see claims 25, 36). 
Regarding claim 19, Read discloses a kit wherein the electron donor compound of a component of the electron transport chain or protein associated thereof is a substrate of complex I (the second redox indicator is NADH) (see claim 43). 
Regarding claim 20, Read discloses a kit comprising an electron donor compound of complex I (NADH) (see claim 43) and an electron donor compound of complex II (succinate) (see claim 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Read, as applied to claim 1 above, in view of Rial Zueco et al. (US 2002/0177543), hereinafter Rial Zueco.
Regarding claim 2, Read discloses a method for determining the effect of a compound on the activity of a component of the electron transport chain or any associated protein thereof (production of a toxicant has a detrimental effect upon the electron transfer activity of the mitochondrial membrane preparation which can be readily be assayed) (abstract), comprising: 
(i) putting into contact the compound (a xenobiotic compound of a test sample) with a sample comprising membranes containing a component of the electron transport chain or any associated protein thereof (mitochondrial membrane preparations thus described are mixed with a xenobiotic compound of a test sample) (col. 5, l. 61-63) in the presence of a redox probe (NADH) (redox indicator such as NADH) (col. 7, l. 59-60), and at least one electron donor compound (NADH) of any of said component or protein, in conditions allowing the interaction between said compound and a component of the electron transport chain or any associated protein thereof present in said sample, between said electron donor compound and its corresponding component of the electron transport chain or any associated protein thereof and between said redox probe and a oxidative phosphorylation component of the electron transport chain (After the metabolic enzyme has had an adequate opportunity to act upon the test compound, the effect of a toxic metabolite upon mitochondrial electron transport enzyme activity can readily be monitored, col. 7, l. 15-18; It is preferred for the purposes of the present invention that submitochondrial particles be used and that the response of the enzyme systems… be measured in as simple a way as possible. One very simple and direct way is to monitor changes in the concentration of NADH spectrophotometrically at 340 nm. This natural coenzyme undergoes the following reversible redox reaction) (col. 7, l. 29-35; see col. 7, l. 37 for redox reaction); and 
(ii) quantifying the signal obtained due to the oxidation or reduction of said redox probe (monitor changes in the concentration of NADH spectrophotometrically at 340 nm, col. 7, l. 32-33; The rate of change in NADH concentration is readily monitored spectrophotometrically at 340 nm, col. 8, l. 13-14), wherein if the activity of a component of the electron transport chain or any associated protein thereof is reduced, the compound is an inhibitor of a component of the electron transport chain or any associated protein thereof (NADH oxidase activity was inhibited by an average of 51% at the highest concentration of carbon tetrachloride… This result indicates that carbon tetrachloride is only able to inhibit NADH oxidation by [submitochondrial particles] SMP after being activated by the cytochrome P-450 detoxifying enzymes, col. 11, l. 29-40; see claim 7).
However, Read is silent on a method wherein if the activity of a component of the electron transport chain or any associated protein thereof is increased, the compound is an inductor of one of the component of the electron transport chain or any associated protein thereof.
Rial Zueco discloses the analogous art of determining the activity of uncoupling proteins (UCPs) (abstract) which are involved in the metabolic mechanisms of mitochondria ([0003]). Rial Zueco teaches that observing an increase in consumption of NADH (a redox probe) in the presence of a test compound (palmitate, rhombi) indicates that said compound is an activator of the electron transport chain associated protein UCP1 and observing a decrease in consumption of NADH (a redox probe) in the presence of a test compound (GDP, triangles) indicates an inhibitor of the electron transport chain associated protein UCP1 ([0020]). Rial Zueco further teaches that observing changes in consumption of substrates such as NADH is useful in identifying activators and inhibitors of electron transport chain associated proteins (UCPs) ([0020])  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed method of Read to include wherein if the activity of a component of the electron transport chain or any associated protein thereof is increased, the compound is an inductor of one of the component of the electron transport chain or any associated protein thereof for the benefit of identifying an activator of electron transport chain associated proteins (UCPs) (Rial Zueco, [0020]).
Regarding claim 5, modified Read-Rial Zueco discloses a method according to claim 4, wherein said redox probe is an electron donor probe (NADH) (Read, col. 8, l. 6-7), the activity of a component of the electron transport chain being a supercomplex (complexes I, III, and IV) (Read, col. 8, l. 5) is inhibited by the compound if the time period which the redox probe oxidation is inhibited is increased compared to the redox probe oxidation in the absence of said compound (Read, Any disruption or uncoupling of the mitochondrial enzymes of complexes I, III, and IV results in a reduced ability to oxidize NADH and, therefore, a slower decrease in NADH concentration… The rate of change in NADH concentration is readily monitored spectrophotometrically at 340 nm, col. 8, l. 9-14; NADH oxidase activity was inhibited by an average of 51% at the highest concentration of carbon tetrachloride… This result indicates that carbon tetrachloride is only able to inhibit NADH oxidation by [submitochondrial particles] SMP after being activated by the cytochrome P-450 detoxifying enzymes, col. 11, l. 29-40; see claim 7).
Regarding claim 7, Read discloses a method wherein said redox probe is an electron acceptor probe (NAD+), wherein the activity of a component of the electron transport chain or any associated protein thereof is inhibited if there is a decrease in the reduction of said redox probe (An [reverse electron transfer] RET test was performed to measure the effect on mitochondrial enzyme activity of metabolically-activated toxicants of anthracene… Five subsequent absorbance readings were taken… At the highest concentration of anthracene (1 ppm), the rate of increase [of NADH and therefore NAD+] was 68% slower than a control containing DMSO only… In similar experiments using microsomes from phenobarbital-induced rats, bromobenzene and acetamidophenol at 69 and 42.5 ppm, respectively, elicited 68% and 89% inhibition relative to controls lacking the test compound… This slower rate of increase was attributed either to damage to SMP or the presence of another inhibitory substance) (col. 11, l. 45-67). 
However, Read is silent on a method wherein the activity of a component of the electron transport chain or any associated protein thereof is stimulated if there is an increase in the reduction of said redox probe.
Rial Zueco discloses the analogous art of determining the activity of uncoupling proteins (UCPs) (abstract) which are involved in the metabolic mechanisms of mitochondria ([0003]). Rial Zueco teaches that observing an increase in consumption of NADH (a redox probe) in the presence of a test compound (palmitate, rhombi) indicates that said compound is an activator of the electron transport chain associated protein UCP1 and observing a decrease in consumption of NADH in the presence of a test compound (GDP, triangles) indicates an inhibitor of the electron transport chain associated protein UCP1 ([0020]). Rial Zueco further teaches that observing changes in consumption of substrates such as NADH is useful in identifying activators and inhibitors of electron transport chain associated proteins (UCPs) ([0020]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed method of Read to include wherein the activity of a component of the electron transport chain or any associated protein thereof is stimulated if there is an increase in the reduction (consumption) of a redox probe, the compound is an inductor of one of the component of the electron transport chain or any associated protein thereof for the benefit of identifying an activator of electron transport chain associated proteins (UCPs) (Rial Zueco, [0020]).

Claims 3, 8, 10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Read, as applied to claims 1, 7, 9, and 15 above, in view of Marusich.
	Regarding claim 3, Read is silent on a method further comprising a step (ib) after step (i) which comprises washing the sample comprising mitochondrial membranes to eliminate the electron donor and the redox probe, if said sample is a cell membrane array or a tissue sample.
	Marusich discloses the analogous art of methods and kits for detecting mitochondrial diseases (abstract). Marusich teaches that providing mitochondrial samples in the form of a microarray approach enables detailed analysis of the individual enzyme complexes and to monitor the mitochondrial health of individuals, identify mitotoxic compounds, therapeutic drugs, and to monitor mitochondrial status in subjects undergoing “highly active anti-retroviral therapy” (HAART) ([0500]). Marusich further teaches that providing a washing step removes excess (unbound) substrates from the microarray ([0211]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed method of Read to include wherein the sample is a cell membrane microarray for the benefit of enabling detailed analysis of the individual enzyme complexes and to monitor the mitochondrial health of individuals, identify mitotoxic compounds, therapeutic drugs, and to monitor mitochondrial status in subjects undergoing “highly active anti-retroviral therapy” (HAART) (Marusich, [0500]); and to provide a step (ib) after step (i) which comprises washing the sample comprising mitochondrial membranes to eliminate the electron donor and the redox probe, if said sample is a cell membrane array or a tissue sample for the benefit or removing excess or unused substrate (Marusich, [0211]).
Regarding claim 8, Read is silent on a method wherein the electron acceptor probe is selected from the group consisting of 2,6-dichloroindophenol (DCIP); 2,6-Dichlorophenolindophenol (DCPIP); tetrazolium salts such as nitroblue tetrazolium (NBT) and any derivative thereof. 
Marusich discloses the analogous art of methods and kits for detecting mitochondrial diseases (abstract). Marusich teaches that the reduction of 2,6-dichlorphenolindophenol may be monitored for assays specific to complex II activity ([0153]) and a substrate such as 3,3’-diaminobenzidine (DAB) forms an insoluble, colored precipitate that localizes at the site of enzyme activity and strongly absorbs at 450 nm thus enabling measurement of reducing complex IV by said DAB ([0605]).
The selection of a known material based on its suitability for its intended use is considered obvious and carries little patentable weight in view of the prior art lacking any explicit mention of said suitable material alternative (see MPEP §2144.07). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Read to include wherein the electron acceptor probe is 2,6-dichloroindophenol (DCIP) given that the teachings of Marusich demonstrate the art-known selection of DCIP as a routine, suitable material as a redox probe given its benefit of assaying the activity of complex II (Marusich, [0153]). 
Regarding claim 10, Read is silent on a method wherein the sample is a cell membrane microarray.
Marusich discloses the analogous art of methods and kits for detecting mitochondrial diseases (abstract). Marusich teaches that providing mitochondrial samples in the form of a microarray approach enables detailed analysis of the individual enzyme complexes and to monitor the mitochondrial health of individuals, identify mitotoxic compounds, therapeutic drugs, and to monitor mitochondrial status in subjects undergoing “highly active anti-retroviral therapy” (HAART) ([0500]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed method of Read to include wherein the sample is a cell membrane microarray for the benefit of enabling detailed analysis of the individual enzyme complexes and to monitor the mitochondrial health of individuals, identify mitotoxic compounds, therapeutic drugs, and to monitor mitochondrial status in subjects undergoing “highly active anti-retroviral therapy” (HAART) (Marusich, [0500]). 
Regarding claim 17, Read is silent on a kit comprising a cell membrane microarray. 
Marusich discloses the analogous art of methods and kits for detecting mitochondrial diseases (abstract). Marusich teaches that providing mitochondrial samples in the form of a microarray approach enables detailed analysis of the individual enzyme complexes and to monitor the mitochondrial health of individuals, identify mitotoxic compounds, therapeutic drugs, and to monitor mitochondrial status in subjects undergoing “highly active anti-retroviral therapy” (HAART) ([0500]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed kit of Read to further comprise a cell membrane microarray for the benefit of enabling detailed analysis of the individual enzyme complexes and to monitor the mitochondrial health of individuals, identify mitotoxic compounds, therapeutic drugs, and to monitor mitochondrial status in subjects undergoing “highly active anti-retroviral therapy” (HAART) (Marusich, [0500]). 
Regarding claim 18, Read is silent on a kit wherein the redox probe is 3,3’-diaminzobenzidine. 
Marusich discloses the analogous art of methods and kits for detecting mitochondrial diseases (abstract). Marusich teaches that the reduction of 2,6-dichlorphenolindophenol may be monitored for assays specific to complex II activity ([0153]) and a substrate such as 3,3’-diaminobenzidine (DAB) forms an insoluble, colored precipitate that localizes at the site of enzyme activity and strongly absorbs at 450 nm thus enabling measurement of reducing complex IV by said DAB ([0605]).
The selection of a known material based on its suitability for its intended use is considered obvious and carries little patentable weight in view of the prior art lacking any explicit mention of said suitable material alternative (see MPEP §2144.07). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit disclosed by Read wherein the redox probe is 3,3’-diaminobenzidine given that the teachings of Marusich demonstrate the art-known selection of DAB as a routine, suitable material as a redox probe given its benefit of enabling measurement of reducing complex IV (Marusich, [0605]). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Read in view of Rial Zueco, as applied to claim 5 above, further in view of Marusich et al. (US 2005/0153381), hereinafter Marusich.
Regarding claim 6, Read teaches that the optimization of combining buffers, substrates, and enzyme inhibitors determines the sensitivity of an assay measuring the effects of a test compound (toxicant) on the electron transport chain (col. 9, l. 2-7).
However, modified Read-Rial Zueco is silent on a method wherein the electron donor probe is selected from the group recited by claim 6 of the instant application.
Marusich discloses the analogous art of methods and kits for detecting mitochondrial diseases (abstract). Marusich teaches that the reduction of 2,6-dichlorphenolindophenol may be monitored for assays specific to complex II activity ([0153]) and a substrate such as 3,3’-diaminobenzidine (DAB) forms an insoluble, colored precipitate that localizes at the site of enzyme activity and strongly absorbs at 450 nm thus enabling measurement of reducing complex IV by said DAB ([0605]).
The selection of a known material based on its suitability for its intended use is considered obvious and carries little patentable weight in view of the prior art lacking any explicit mention of said suitable material alternative (see MPEP §2144.07). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Read-Rial Zueco to include wherein the electron donor probe is selected from the group recited by claim 6 of the instant application for the benefit of increasing sensitivity of the assay measuring the effects of a test compound on the electron transport chain (Read, col. 9, l. 2-7) especially given that the teachings of Marusich demonstrate the art-known selection of DAB as a routine, suitable material as a redox probe given its benefit of enabling measurement of reducing complex IV (Marusich, [0605]). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796             

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797